Case 3:20-cv-00459-BJB-LLK Document 14 Filed 03/08/21 Page 1 of 6 PageID #: 39




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE

THE OHIO CASUALTY INSURANCE COMPANY )           Civil Action No. 3:20-cv-459-DJH
                                            )          ELECTRONICALLY FILED
                                PLAINTIFF )
v.                                          )
                                            )
TRACY L. HUDSON                             )
                                            )
                              DEFENDANT )
______________________________________________________________________________

                         PLAINTIFF’S FED. R. CIV. P. 26(a)(1)
                        INITIAL DISCLOSURE STATEMENT
 ____________________________________________________________________________

       Comes the Plaintiff, The Ohio Casualty Insurance Company (“Ohio Casualty”),

by counsel, and in compliance with Federal Rule of Civil Procedure 26 states:

       A.     Persons with discoverable information:

              1.      Tracy Lynn Hudson, Defendant; address known to Defendant’s Counsel.

                      Ms. Hudson is likely to have information regarding her employment by the

                      City of Bardstown, the methods used by Hudson, or others known to her to

                      misappropriate certain City of Bardstown funds, the disposition of certain

                      City of Bardstown funds obtained by Hudson, or others known to her,

                      during her employment by the City of Bardstown, and other similar

                      subjects;

              2.      Jason Hudson, Defendant’s spouse; address known to Defendant’s Counsel.

                      Mr. Hudson is likely to have information regarding her employment by the

                      City of Bardstown, the methods used by Tracy Lynn Hudson, or others

                      known to her to misappropriate certain City of Bardstown funds, the

                      disposition of certain City of Bardstown funds obtained by Hudson, or
Case 3:20-cv-00459-BJB-LLK Document 14 Filed 03/08/21 Page 2 of 6 PageID #: 40




                  others known to her, during her employment by the City of Bardstown, and

                  other similar subjects;



            3.    Kerry Greenwell, City of Bardstown (retired); current residence address

                  unknown.

                  Ms. Greenwell is likely to have information related to her tenure with the

                  City of Bardstown including her duties as the accountant for the City;

                  working with Tracy Lynn Hudson while Greenwell worked for the City of

                  Bardstown, discovery certain irregularities in the finances of the City of

                  Bardstown while Tracy Lynn Hudson was employed there; confronting

                  Hudson with the same, the interaction between her and Hudson after the

                  discovery of the irregularities, and the ensuing investigation by the City and

                  its auditors.

            4.    Mike Able, City of Bardstown; current residence address unknown.

                  Mr. Able is likely to have knowledge of Tracy Lynn Hudson’s employment

                  with the City of Bardstown and the investigation of Hudson’s alleged

                  misappropriation of City funds.

            5.    Ashley Rogers, City of Bardstown; current residence address unknown.

                  Ms. Rogers is likely to have knowledge of Tracy Lynn Hudson’s duties

                  while Hudson was the occupational license fee administrator and chief

                  financial officer for the City of Bardstown, the method(s) used by Hudson

                  to misappropriate funds from the City of Bardstown, and the ensuing

                  investigation after the misappropriations were discovered.




                                            -2-
Case 3:20-cv-00459-BJB-LLK Document 14 Filed 03/08/21 Page 3 of 6 PageID #: 41




            6.    Dick Heaton, City of Bardstown; current residence address unknown.

                  Mr. Heaton is likely to have knowledge of Tracy Lynn Hudson’s

                  employment with the City of Bardstown and the investigation of Hudson’s

                  alleged misappropriation of City funds.

            7.    Aaron Boles, City of Bardstown. current residence address unknown.

                  Mr. Boles is likely to have knowledge of Tracy Lynn Hudson’s employment

                  with the City of Bardstown and the investigation of Hudson’s alleged

                  misappropriation of City funds.

            8.    Jennifer Eggemeier, City of Bardstown; current residence address

                  unknown.

                  Ms. Eggemeir is likely to have knowledge of Tracy Lynn Hudson’s duties

                  while Hudson was the occupational license fee administrator and chief

                  financial officer for the City of Bardstown, the method(s) used by Hudson

                  to misappropriate funds from the City of Bardstown, and the ensuing

                  investigation after the misappropriations were discovered. Ms. Eggemeier

                  is also likely to have knowledge of the duties of a customer service

                  representative for the City of Bardstown. Ms. Eggemeier is also likely to

                  have knowledge regarding Hudson’s interference with Eggemeier’s

                  performance of her duties to further Hudson’s misappropriation of city

                  funds.

            9.    Stephani Miller, Liberty Mutual. Can be contacted via Counsel for the

                  Plaintiff.




                                          -3-
Case 3:20-cv-00459-BJB-LLK Document 14 Filed 03/08/21 Page 4 of 6 PageID #: 42




                       Ms. Miller is likely to have knowledge of the Proof of Claim submitted by

                       the City of Bardstown with respect to the misappropriation of funds by

                       Tracy Lynn Hudson.


       B.      All documents, individuals, entities, and/or tangible things which may contain

discoverable information including, but not specifically limited to, the following:

               1.      Proof of Loss with supporting documentation submitted by the City of
                       Bardstown;

               2.      Non-proprietary or non-privileged documents in Ohio Casualty’s claim
                       records, bond files, and indemnity records related to any and all claims
                       under Bonds written on behalf of Tracy Lynn Hudson and
                       indemnity/exoneration demands upon Defendant;

               3.      City of Bardstown Audited Financial Statements for the Year Ended June
                       30, 2019; as well as audits for previous years during which Tracy Lynn
                       Hudson held various positions for the City of Bardstown;

               4.      The Public Officials Bond between Ohio Casualty Insurance Company and
                       the City of Bardstown in force and effect while Hudson was the Chief
                       Financial Officer for the City of Bardstown;

               5.      The Agreement of Indemnity executed between Tracy Lynn Hudson and
                       Ohio Casualty and attached as Exhibit A to the complaint.


       C.      Damages:

       The City of Bardstown has demanded payment from Ohio Casualty based on the following

analysis:

       The City of Bardstown maintains that Tracy Lynn
       Hudson misappropriated city funds during the years
       2013 up to and including the amount of;
                                                               $764,093.39
       The City of Bardstown claims that Hudson returned
       the following funds to the City of Bardstown via
       check from her counsel in the amount of;
                                                               $134,121.50




                                                -4-
Case 3:20-cv-00459-BJB-LLK Document 14 Filed 03/08/21 Page 5 of 6 PageID #: 43




       The City of Bardstown Claimed the following
       amount in the Proof of Loss it submitted to Ohio
       Casualty;                                        $656,878.29

       To the extent that the City of Bardstown applies the returned funds to the total loss versus

the amount claimed in its proof of loss, the amount sought by Ohio Casualty under the terms and

conditions of the Agreement of Indemnity could be less than the amount in the City of Bardstown’s

Proof of Loss.

       Further, under the terms and conditions of the Agreement of Indemnity, Hudson is also

responsible for reimbursing any attorney fees and costs incurred by Ohio Casualty related to the

claim, or this lawsuit in an amount to be determined.

       D.        Insurance:

       Not applicable.



                                             Respectfully Submitted,


                                             /s/ Gene F. Zipperle, Jr.
                                             GENE F. ZIPPERLE, JR.
                                             BRADLEY J. ATZINGER
                                             WARD, HOCKER & THORNTON, PLLC
                                             Hurstbourne Place, Suite 700
                                             9300 Shelbyville Road
                                             Louisville, Kentucky 40222
                                             (502) 583-7012
                                             (502) 583-7018 (Fax)
                                             GZipperle@whtlaw.com
                                             Bradley.Atzinger@whtlaw.com
                                             Counsel for Plaintiff
                                             The Ohio Casualty Insurance Company




                                               -5-
Case 3:20-cv-00459-BJB-LLK Document 14 Filed 03/08/21 Page 6 of 6 PageID #: 44




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of March, 2021, I electronically filed the foregoing
document with the Clerk of the Court by using the CM/ECF System, and the foregoing document
was served electronically in accordance with the method established under this Court’s CM/ECF
Administrative Procedures upon all parties in the electronic filing system in the case by electronic
mail including:

Michael M. Denbow
STITES & HARBISON PLLC
400 West Market Street Suite 1800
Louisville, KY 40202-3352
Telephone: (502) 587-3400
Email: mdenbow@stites.com
Counsel for Defendant, Tracy L. Hudson

                                                      /s/ Gene F. Zipperle, Jr._______________
                                                      GENE F. ZIPPERLE, JR.
                                                      BRADLEY J. ATZINGER
                                                      Counsel for Plaintiff
                                                      The Ohio Casualty Insurance Company




                                                -6-
